Citation Nr: 0307206	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
status postoperative arthroscopy subtotal menisectomy, 
chondroplasty of the patella, femur and medial compartments 
of the left knee.

2.  Entitlement to service connection for a disorder 
manifested by left shoulder pain.

3.  Entitlement to service connection for a disability 
manifested by uncontrollable chills.

4.  Entitlement to an increased evaluation for residuals, 
fracture of right patella and femur, currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

The claim on which the current appeal was brought to the 
Board of Veterans' Appeals (the Board) was filed by the 
veteran in June 2001 on all four of the issues shown on the 
front page of this decision.  With regard to issue #1, the 
veteran claimed that the disability might not have been 
caused by his long-standing service-connected problem in the 
other lower extremity (issue #4) but that the one had 
certainly seemingly contributed to the other.

To summarize the pertinent adjudicative actions herein, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, rendered a denial on issues # 1 and 4 in 
March 2002 and so notified the veteran.  A combined rating 
decision and Statement of the Case were issued reflecting a 
denial on issues 2 and 3 in May 2002, and the veteran was 
provided a copy thereof.  

In his VA Form 9, filed in May 2002, a reading by the Board 
of both sides of that document clearly reflects that the 
veteran intends to appeal all four issues, and accordingly, 
those are what is now before the Board.  

For reasons which will be discussed at length in the latter 
portion of this decision, the case must be remanded en toto 
for due process reasons.  However, it will significantly 
expedite equitable overall action in the case, is to the 
veteran's decided benefit, and is entirely appropriate for 
the Board to execute the action taken on issue #1 herewith 
prior to that mandatory remand.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a left lower extremity disorder in November 1989; that 
became final absent a timely appeal.

2.  Additional evidence, including a medical opinion dated in 
August 2001, which has been submitted since the final 1989 RO 
denial of the claim of service connection for a left leg 
disorder, bears directly and substantially on the specific 
matter and is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

The additional evidence presented since the 1989 RO decision 
is new and material, and the claim for service connection for 
a left leg disorder has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides that disability which is proximately due to 
or the result of a service-connected disease or injury (or 
treatment therefor) shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2002).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

At the time of the 1989 RO decision, of record was clinical  
evidence that the veteran had developed a left lower 
extremity disability.

In August 2001, a private physician, SK, M.D., submitted a 
statement to the effect that the veteran had seen him for his 
knee injury problems, and it was likely that the right knee 
injury had led to or was the eventual basis for the veteran's 
left leg problems and resultant surgery.

Since that statement was received, the RO scheduled the 
veteran for and he underwent another VA examination and the 
report is of record.  A request was made for additional 
records from Dr. K; it is not shown that these were received.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the 2001opinion by a private physician that the 
veteran's right leg problems had led to the eventual problems 
with his other leg was the first time such an opinion had 
been rendered, so it is new.  And because it goes directly to 
the essential element of the claim, it is clearly so 
significant that it must be considered.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent medical opinion is presumed to be credible for 
purposes of reopening the claim.  New and material evidence 
having been submitted, the claim is reopened.  


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for status 
postoperative arthroscopy subtotal menisectomy, chondroplasty 
of the patella, femur and medial compartments of the left 
knee; to that extent the appeal is granted.





REMAND

There have been multiple, significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  

Significantly, however, no action has been taken to notify 
the veteran or otherwise appropriately address those changes 
in a substantive or procedural manner by the RO.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law is applicable to the veteran's 
claim.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations.  The 
veteran was not provided a letter notifying him of the change 
of the law and the effect of the change on his case, nor was 
he issued a supplemental statement of the case containing the 
new laws and regulations.  In fact, there is virtually no 
mention of the VCAA anywhere in the claims file.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  He should be so informed and 
given the opportunity to do so.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  After release as required, the RO 
should obtain the clinical records for 
any care received by the veteran for his 
herein claimed disabilities, including 
the complete records from Dr. SCK with 
regard to the veteran's left knee 
replacement.  These records should be 
added to the claims file.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the new laws and regulations 
applicable to the veteran's claim.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



